PEARSON, DANIEL S., Judge.
We affirm the judgment below on a holding that the jury was warranted in finding *335that the act of the defendant Rodriguez in pumping a BB-gun for a seven-year-old child immediately after observing the child point the gun at another [notwithstanding that the defendant may not have been responsible for the welfare of the child and thus not vicariously responsible for the child’s misuse of the gun under Section 790.22, Florida Statutes (1979)] was a negligent act committed by the defendant, rendering him directly responsible for the foreseeable harm to the minor plaintiff, Esqui-jarosa, who was shot and injured when the seven-year-old fired the gun cocked by the defendant. See Wyatt v. McMullen, 350 So.2d 1115 (Fla. 1st DCA 1977).
Affirmed.